Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 08, 2021

The Court of Appeals hereby passes the following order:

A22A0433. JAMES TILLERY v. THE STATE.

      On June 28, 2021, the trial court entered an order denying James Tillery’s
petition for release from sex-offender registration requirements. On July 29, 2021,
Tillery filed both an application for discretionary review and a notice of appeal from
the trial court’s order. We dismissed Tillery’s application for lack of jurisdiction due
to its untimeliness. See A22D0012 (Aug. 27, 2021). We also lack jurisdiction over
the direct appeal.
      Under OCGA § 5-6-35 (a) (5.2), “[a]ppeals from decisions of superior courts
granting or denying petitions for release pursuant to Code Section 42-1-19” must be
taken by application for discretionary appeal. Accordingly, Tillery has no right of
direct appeal. Further, as noted above, we dismissed Tilley’s discretionary application
seeking review of the same order. Consequently, the doctrine of res judicata bars him
from seeking further appellate review of the trial court’s order. See Norris v. Norris,
281 Ga. 566, 567-568 (2) (642 SE2d 34) (2007); see also Echols v. State, 243 Ga.
App. 775, 775 (534 SE2d 464) (2000) (“It is axiomatic that the same issue cannot be
relitigated ad infinitum.”) (punctuation omitted).
      Even if Tillery had a right of direct appeal here, this appeal is untimely, as it
was filed more than 30 days after entry of the trial court’s order. See OCGA § 5-6-38
(a) (notice of appeal must be filed within 30 days of entry of appealable judgment);
Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995) (timely notice of
appeal is an absolute requirement to confer jurisdiction on an appellate court).
Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.
                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      11/08/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.